*260ORDER
The Disciplinary Review Board on December 31, 1998, having filed with the Court its decision concluding that by way of reciprocal discipline, DAVID J. ESKIN of BRONX, NEW YORK, who was admitted to the bar of this State in 1993, should be suspended from the practice of law for a period of six months for forgery and false notarization of a notice of claim filed after the expiration of the ninety-day time limitation set forth in the New York statutes, for which conduct respondent was suspended from practice in the State of New York for a period of six months effective May 28, 1998, and good cause appearing;
It is ORDERED that DAVID J. ESKIN is suspended from the practice of law for a period of six months and until the further Order of the Court, retroactive to May 28, 1998; and it is further
ORDERED that no application for reinstatement to practice be submitted unless and until respondent is reinstated to the practice of law in New York; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent, reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.